DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 were rejected in Office Action from 04/18/2022.
	Applicant filed a response and amended claim 1.
	Claims 1-8 are currently pending in the application, of claims 5-8 are withdrawn from consideration.
	Claims 1-4 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitation “the organic particles are water-insoluble”. The newly added limitation does not appear to be supported by the originally filed specification. Particularly, the section of the specification cited by the applicant. The Examiner was unable to locate where the originally filed specification contemplated the organic particles being water-insoluble. Applicant cited paragraphs [0079], [0092], [0130]-[0134] and [0139] as evidence to support that the organic particles are water-insoluble. However, nowhere in the cited paragraphs is found the organic particles being water-insoluble. Applicant appears to correlate the “aqueous dispersion of organic particles” to “organic particles are water-insoluble”. However, it cannot be ascertained that the organic particle are exclusively water-insoluble as aqueous dispersions can include soluble and insoluble matter. The only component referred as water-insoluble in the specification is the binder (paragraph [0085]) which is separate from the organic particles. Therefore, it is not clear whether Applicant was in possession of the composition recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. Patent Application Publication 2014/0205904) and further in view of Yasuda et al. (U.S. Patent Application Publication 2013/0316235) and Vandayburg et al. (U.S. Patent Application Publication 6,399,246).
Regarding claim 1, Sasaki teaches a composition for a non-aqueous secondary battery adhesive layer (i.e., binder composition) (abstract); comprising organic particles (i.e., binder polymer and water-soluble polymer) (abstract) (paragraph [0018], [0038]-[0040]),
wherein the organic particles comprise a first polymer (i.e., water-soluble polymer) (paragraph [0018]) having a weight-average molecular weight of 100 to 100,000 (paragraph [0130]), and a second polymer (i.e., binder polymer) (paragraphs [0038]-[0040]) having a weight-average molecular weight of 10,000 or larger (paragraph [0060]),
wherein a weight fraction of the first polymer in the organic particles is 0.5% to 5% (i.e., a ratio of the particulate binder relative to the water-soluble polymer is 99.5/0.5 to 99/5) (paragraph [0024], [0146]), and
wherein the first polymer comprises an acid group-containing monomer (i.e., acidic functional group-containing monomer) (paragraph [0079], [0095]), a cross-linkable monomer unit (i.e., crosslinkable monomer) (paragraph [0099]), a fluorine-containing monomer unit (i.e., fluorine-containing (meth)acrylic acid ester monomer) (paragraph [0099]) and the second polymer comprises an aromatic vinyl monomer unit (paragraph [0044]). 
Sasaki does not explicitly articulate the particulars of the binder. Nonetheless, Sasaki teaches the particulate binder may be composite of two or more types of polymers (paragraph [0076]) implying that a binder is included if a second type of polymer is present (i.e., two or more type of polymers are referred as a composite polymer namely particulate binder – one type of polymer would be interpreted as the organic particles and one type of polymer would be interpreted as the binder). Nonetheless, additional guidance is provided below. 
Yasuda, directed to a composition for a non-aqueous secondary battery (i.e., slurry for secondary battery), teaches a composition having a binder (i.e., water-insoluble polymer) (paragraph [0030]). Such component acts as an excellent binder to hold electrode active material on the surface of the collector in the electrode so as to exhibit sufficient adhesive property by combination of monomer units (paragraph [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Sasaki to include a binder as taught by Yasuda in order to provide sufficient adhesive property to hold electrode active material the components of the battery such as the surface of the collector in the electrode. 
It is noted that Sasaki differ in the exact same weight-average molecular weight and weight fraction as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the ranges of Sasaki overlap the instant claimed ranges and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
As to the limitation “wherein the organic particles are water-insoluble”, Sasaki teaches the first polymer being water soluble (paragraph [0018]) and the second polymer being water-insoluble (paragraph [0062]. Sasaki teaches that a polymer is water-insoluble means that when 0.5 g of the polymer is dissolved in 100 g of water at 25° C., the insoluble amount is 90% by weight or more. That a polymer is water-soluble means that when 0.5 g of the polymer is dissolved in 100 g of water at 25° C., the insoluble amount is less than 0.5% by weight (paragraph [0062]). In the case where a weight fraction of the first polymer in the organic particles is 0.5% (as indicated above – paragraph [0024], [0146]), 99.5% weight fraction would correspond to the second polymer which is water insoluble. It is reasonable to say that in a composition where the organic particles mainly comprises the second polymer (i.e., 99.5% weight fraction), such would be water-insoluble. The remaining 0.5% weight fraction would correspond to the water soluble polymer and such also account for insoluble matter (paragraph [0062]).  
Nonetheless, Vandayburg, directed to binder for non-aquous batteries (title), teaches that commercially available batteries typically include a binder composition with one or more polymers and generally insoluble in water (column 1, lines 10-40).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention could have considered utilizing in Sasaki one or more polymers as the organic particles that are water-insoluble as such are commonly used for battery adhesives and are commercially available as taught by Vandayburg.  
Regarding claim 4, Sasaki teaches the composition as described above in claim 1 is utilized for a negative electrode for a secondary battery (paragraph [0147]-[0148]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. Patent Application Publication 2014/025904) and further in view of Yasuda et al. (U.S. Patent Application Publication 2013/0316235) and Vandayburg et al. (U.S. Patent Application Publication 6,399,246), as applied to claim 1 above, and further in view of Tsunemine et al. (U.S. Patent 6,121,355).
Regarding claim 2-3, Sasaki teaches the composition for a non-aqueous secondary battery adhesive layer as described above in claim 1 but does not explicitly teaches the specifics of the molecular weight regulator as recited in the instant claims. 
Tsunemine, directed to a binder composition (i.e., adhesive composition), teaches that a molecular weight regulator such as alkyl mercaptans are used so that molecular weight of the polymer does not become too high (C6:L49-53; C7:L60-65) (Note: molecular weight regulator is used to obtain a polymer of a polymerizable monomer unit – see C9:L60-67. Therefore, it is clear that the polymer include the molecular weight regulator).
As indicated above, Sasaki teaches a first polymer (i.e., water-soluble polymer) (paragraph [0018]) having a weight-average molecular weight of 100 to 100,000 (paragraph [0130]), and a second polymer (i.e., binder polymer) (paragraphs [0038]-[0040]) having a weight-average molecular weight of 10,000 or larger (paragraph [0060]). In the case of the first polymer, it is preferable to stay in the range of 100-100,000 to obtain a stable protective layer in the electrode (paragraph [1030]). In the case of the second polymer, it is preferable to stay in the range of 10,000-500,000 so that the strength and dispersibility of the active material is maintained (paragraph [0060]). It would therefore be obvious before the effective filing date of the claimed invention to modify the composition of Sasaki to include a molecular weight regulator as taught by Tsunemine in order to control the molecular weight of the polymers of Sasaki not to exceed the ranges above and maintain the corresponding applicability. As to the specific amounts, unless there is evidence indicating that the particular parts by mass of the molecular weight regulator is critical, such would be obvious to try in order to find an optimum range where the molecular weight is regulated and not exceed the above ranges. Particularly, when each polymer in Sasaki requires a different range of weight-average molecular weight. 

Response to Arguments
Applicant’s argument filed on 06/13/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration of Sasaki and further, in view of Vandayburg.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kosuzu et al. (U.S. Patent Application Publication 2003/0157407). Kosuzu teaches an adhesive composition having an organic polymer that can be water-soluble or water-insoluble (paragraph [0204]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723